Case 2:19-cv-00114-LGW-BWC Document 13 Filed 07/14/20 Page 1 of 2
                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                              By CAsbell at 10:44 am, Jul 14, 2020
Case 2:19-cv-00114-LGW-BWC Document 13 Filed 07/14/20 Page 2 of 2
